DAUKSCH, J.
This is an appeal from a judgment and sentence in a drug case. Appellant asserts as error the refusal to grant a motion for continuance of his trial. Because appellant himself was the one who wanted to go to trial on the trial date and because his lawyer acceded to his wishes, after first asking for the continuance, no abuse of discretion is demonstrated.
Appellant claims, and the record seems to support his contention, that two score-sheets were used for sentencing and only one should have been used. Also, even though the judge did not orally impose a fíne, one appears on the written sentencing document. In order to clear up what appears to be some confusion in the sentencing procedures, we vacate the sentence and remand for a reimposition of a proper sentence.
SENTENCE VACATED; REMANDED.
ANTOON, C.J., and HARRIS, J., concur.